FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
               Plaintiff-Appellant,
               v.                             No. 08-30381
BRANO MILOVANOVIC; TONY GENE                   D.C. No.
                                           2:08-cr-00010-EFS
LAMB; ISMAIL HOT; MUHAMED
KOVACIC; ELVEDIN BILANOVIC;                     ORDER
ALEKSANDAR DJORDJEVIC,
            Defendants-Appellees.
                                      
                    Filed August 24, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             16559